Exhibit 99.1 News release via CNW Telbec, Montreal 514-878-2520 Attention Business/Financial Editors: Neptune Announces Positive Results of Risk-Benefit and Health-Economics Analysis Study for NKO(TM) in the Treatment of Dyslipidemia LAVAL, QC, Aug. 2 /CNW Telbec/ - Neptune Technologies & Bioressources Inc., (TSX.V: NTB), "Neptune" is pleased to announce significantly positive results after the completion of a population-based risk-benefit and a health-economics analysis study for Neptune Krill Oil (NKO(TM)) in the management of dyslipidemia. The health-economic analysis was based on the 2003 hyperlipidemia study, a randomized, placebo controlled, clinical trial in which 90 patients who were either newly diagnosed, never treated for high cholesterol or using statins for at least 6 months, without effect, at the time of study initiation and concurrently with the study treatment. The analysis was conducted between January and August 2007 by a team of renowned researchers: Dr. Keith Worsley MSc., PhD, FRSC and recipient of the Gold Medal, Statistical Society of Canada, affiliated with McGill University of Montreal; Dr. Shahin Jaffer, MD, FRCPC Head, Department of Medicine, Delta Hospital, University of British Columbia; and Dr. A. Shekhar Pandey, B.Sc., MD, FRCPC, ABIM, CBNC, Adult Invasive, Non-invasive, & Preventive Cardiologist, Cambridge Cardiac Care Centre, Cambridge, Ontario. The economic model for the analysis was based on the 10-year risk for cardiovascular disease as estimated by the Framingham model. According to this model, an individual's 10-year risk for a cardiovascular event is a function of age, gender, systolic blood pressure, TC, HDL-C, smoking status and presence of left ventricular hypertrophy as detected by an electrocardiogram.
